COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00372-CR


Justin David Waddell                       §    From the 213th District Court

                                           §    of Tarrant County (1332458D)

v.                                         §    October 26, 2017

                                           §    Opinion by Justice Meier

The State of Texas                         §    (nfp)

                           JUDGMENT ON REMAND

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to deduct

the $100 emergency-services cost from the $543 total costs assessed, thereby

making the total costs $443, and leaving the fine at $1,000, requiring a total

payment by Justin David Waddell of $1,443. It is ordered that the judgment of

the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS




                                       By /s/ Bill Meier
                                           Justice Bill Meier